Case: 18-11034    Date Filed: 11/28/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-11034
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 8:17−cr−00353−MSS−AAS−1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GEOFFREY DOUGLAS FLOYD,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (November 28, 2018)

Before TJOFLAT, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Meghan Ann Collins, appointed counsel for Geoffrey Floyd in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 18-11034    Date Filed: 11/28/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Floyd’s conviction and sentence are AFFIRMED.




                                         2